--------------------------------------------------------------------------------

EXHIBIT 10.25

2010 Omnibus Incentive Plan of GeoEye, Inc.


2011 Annual Performance Award Policy


The purpose of this 2011 Performance Award Policy (the “Policy”) is to set forth
the performance criteria with respect to the payment of annual cash performance
awards (“Performance Awards”) to executives of GeoEye, Inc. (the “Company”) for
the Company’s 2011 fiscal year pursuant to the 2010 Omnibus Incentive Plan of
GeoEye, Inc. (the “Plan”).
 
Target Performance Awards
 
Each executive set forth on Exhibit A (the “Participants”) who remains employed
by the Company through December 31, 2011, will be eligible for a Performance
Award pursuant to the Plan for the 2011 fiscal year in an amount based on (i)
the target percentage of such participant’s base salary set forth on Exhibit A
and (ii) the funding of the Performance Award Pool (as defined below) based on
the percentage of the revenue and EBITDA targets achieved for the 2011 fiscal
year.
 
Revenue and EBITDA Targets


For the 2011 fiscal year, the revenue target is $382.5 million and the EBITDA
target is $190.2 million.  EBITDA is a non-GAAP financial measure as defined and
reported in the Company’s quarterly SEC filings.  These targets are derived from
the budget submitted to the Board in February 2011.


Performance Award Pool
 
Annual Performance Awards will be paid to Participants out of a funded pool (the
“Performance Award Pool”) equal to the sum of the target Performance Awards for
all Participants.  The Performance Award Pool will be adjusted up or down based
on actual Company financial performance.
 
 The funding of the Performance Award Pool is based on the aggregate value of
the award targets for the Participants and the percentage of the revenue and
EBITDA targets achieved. 25% of each portion of the Performance Award Pool will
fund upon achievement of 75% of each of the revenue and EBITDA targets.  An
additional 1% of the Performance Award Pool will be funded for every 1% of
revenue and EBITDA target achievement between 75% and 100%, and an additional 2%
for every 1% of revenue and EBITDA target achievement between 100% and
125%.  Funding will be capped at 200% of individual Performance Award targets
upon achieving 125% of both the revenue and EBITDA targets.  The following chart
is an example of how the Performance Award Pool may be funded:


 
 

--------------------------------------------------------------------------------

 


Example Performance Award Pool Funding:



     
Revenue
   
EBITDA
   
Total Perf. AwardPool Funded
 
Achievmt
   
% Bonus Funded
   
$ Bonus Funded
   
% Bonus Funded
   
$ Bonus Funded
   
% Bonus Funded
   
$ Bonus Funded
                                           
< 75
%     0 %   $ 0       0 %   $ 0       0 %   $ 0     75 %     25 %   $ 477,894  
    25 %   $ 477,894       50 %   $ 955,788     80 %     30 %   $ 573,473      
30 %   $ 573,473       60 %   $ 1,146,945     85 %     35 %   $ 669,052       35
%   $ 669,052       70 %   $ 1,338,103     90 %     40 %   $ 764,630       40 %
  $ 764,630       80 %   $ 1,529,261     95 %     45 %   $ 860,209       45 %  
$ 860,209       90 %   $ 1,720,418     100 %     50 %   $ 955,788       50 %   $
955,788       100 %   $ 1,911,576     105 %     60 %   $ 1,146,945       60 %  
$ 1,146,945       120 %   $ 2,293,891     110 %     70 %   $ 1,338,103       70
%   $ 1,338,103       140 %   $ 2,676,206     115 %     80 %   $ 1,529,261      
80 %   $ 1,529,261       160 %   $ 3,058,521     120 %     90 %   $ 1,720,418  
    90 %   $ 1,720,418       180 %   $ 3,440,836     125 %     100 %   $
1,911,576       100 %   $ 1,911,576       200 %   $ 3,823,152  

--------------------------------------------------------------------------------

 
Example Participant Award Calculation:


Assume a participant’s base salary is $200,000 and his target Performance Award
is 30% of his base salary, or $60,000.  If 75% of each of the revenue and EBITDA
targets is achieved, the executive’s actual Performance Award will be 50% of his
target Performance Award, or $30,000.  If 100% of each of the revenue and EBITDA
targets is achieved, the executive’s actual Performance Award will be 100% of
his target Performance Award, or $60,000.  If 125% of each of the revenue and
EBITDA targets is achieved, the executive’s actual Performance Award will be
200% of his target Performance Award, or $120,000.
 
Determination of Performance Awards
 
The Committee (as defined in the Plan), in its sole discretion, shall determine
the extent to which the revenue and EBITDA targets have been achieved, and the
amount of the Performance Awards for each executive management Participant for
the 2011 fiscal year in accordance with the terms of the Plan. Executive
management, in its sole discretion, shall determine the amount of the
Performance Awards for all other Participants. In determining the amount of and
individual’s award, the Committee and executive management may consider such
factors as an individual’s role in the company, level of responsibility,
achievement of personal performance goals, and overall performance impact on
company performance.
 
Subject to the terms of the Plan, the Committee has all discretion and authority
necessary or appropriate to administer the Plan and the Performance Awards,
including, but not limited to, the power to interpret the Plan, to prescribe,
amend and rescind rules and regulations relating to it, and to make all other
determinations necessary or advisable in the administration of the Plan and the
Performance Awards, and all such determinations shall be final and binding upon
all Participants and persons having an interest in the Plan.
 
 
2

--------------------------------------------------------------------------------

 
 
Exhibit A
PARTICIPANTS
2011 Annual Performance Award Policy as of Plan Approval Date


Position
Name
 
EXECUTIVE MANAGEMENT
   
CEO
O'Connell
 
COO
Schuster
 
CFO
Greeves
 
General Counsel
Warren
 
CTO
O'Toole
       
SENIOR VICE PRESIDENTS
   
SVP Marketing
Frazier
 
SVP Sales
Tully
 
SVP Product Integration
Wallach
       
VICE PRESIDENTS
   
VP CIO
Aleksiev
 
VP Engineering
Alleyne
 
VP International Sales
Colombi
 
VP Legal
Connors
 
VP Government Affairs
Dinh
 
VP Business Development
Edmundson
 
VP Human Resources
Galyean
 
VP Information Services
Glanzmann
 
VP Engineering Devel
Helmering
 
VP Internal Financial Reporting
Housman
 
MJ General Manager
Leibbrandt
 
VP Ground Systems
Lipka
 
VP Finance
Mayr
 
VP Controller
Montgomery
 
VP Space Systems Eng.
Morgan
 
VP Operations
Peterson
 
VP Financial Systems
Price
 
VP Investor Relations
Scherago
 
VP N.A. Sales
Wilt
 

 
 
3

--------------------------------------------------------------------------------